Title: To John Adams from John Brown, 7 May 1800
From: Brown, John
To: Adams, John



Dr. Sr.
Philada. May 7th 1800

I take the Libberty to Recommend Genl. Wm. Allin of Providence State of Rhode Island as a Suteable Gentlemon to Conduct the Stamp Office at the seat of Government, he is an Active Accurate Man and Attentive to his Undertakeings and his morrel Carecter Stands Unimpeached, You’l please to Obsearve what he ses, in his Inclosed Letter to me on the Subject together with Genl. Schuylers Letter to him & a Copy of the Recommendation to Mr. Allin When the Genl. Government was First Adopted in the State of Rhode Island when he Contemplated an Appointment in the Custome House but Collo. Bartons going Directly from the Convention at Newport the moment the Constitution was adopted he got to New York, nearly as soone as Genl. Allin Knew at Providence that the Constitution was Adopted, Genl. Allin being being a Relation of Govr. Bowen and havg his Convidence I presoome will be allso Recommended by him, if he should be so Fortunate, as to meete Your Approbation and Appointment I have no Doughts in my mind but that he would prove a Good Officer and meet the Approbation of all Good Men
I am Dr. Sr. with Grait Esteeme and high Respect / Your Exelencys most Obt. Humble Servt.
John Brown